                Case 5:19-cr-00159-EJD Document 15 Filed 07/08/19 Page 1 of 2



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DANIEL KALEBA (CABN 223789)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        FAX: (408) 535-5081
          daniel.kaleba@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                         ) No. CR 19-00159 EJD
                                                       )
14           Plaintiff,                                ) OPPOSITION TO REQUEST FOR
                                                       ) INTERNATIONAL TRAVEL
15      v.                                             )
                                                       )
16   REYES DANIEL RUIZ,                                )
                                                       )
17           Defendant.                                )
                                                       )
18

19           The United States Attorney’s Office respectfully opposes Mr. Reyes Ruiz’s request to travel
20 from the United States to Mexico on July 19, 2019, and to stay in Mexico until August 5, 2019.

21           This Court has discretionary authority to modify Mr. Ruiz’s conditions of release under 18
22 U.S.C. § 3142(c)(3).

23           As a condition of his pretrial release, Mr. Ruiz’s travel is limited to the Northern and Eastern
24 Districts of California. His release is subject to a $200,000 unsecured bond. Docket 9. No third party

25 surety or custodian is a signatory to the bond.

26           International travel increases the risk of flight. Ruiz has substantial family ties to Mexico. It
27 limits the government’s ability to supervise him from abroad. The State Department is not in the

28
     OPPN TO INTL TRAVEL REQUEST
     CR 19-00159 EJD
               Case 5:19-cr-00159-EJD Document 15 Filed 07/08/19 Page 2 of 2



 1 business of supervising persons abroad subject to pretrial supervision. His presence abroad

 2 unnecessarily complicates the government’s ability to move forward with its case in the event of his

 3 failure to return to the United States. The government is unaware of any exceptional circumstances to

 4 justify the international travel at this time.

 5           His conditions of release should not be modified to permit international travel of any sort.

 6           The defense noticed this hearing for July 11, 2019. Based on the defense filing, the government

 7 waives its right to a hearing, and agrees to submit to the Court’s consideration of this matter on the

 8 papers.

 9 DATED:           July 8, 2019                                  Respectfully submitted,

10                                                                DAVID L. ANDERSON
                                                                  United States Attorney
11

12                                                                /s/
                                                                  DANIEL KALEBA
13                                                                Assistant United States Attorney

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     OPPN TO INTL TRAVEL REQUEST
     CR 19-00159 EJD
